Citation Nr: 1646566	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-31 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to recognition as a surviving spouse for basic eligibility for VA Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

The appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971, and he died in August 2006, at which time he had been married to the appellant for approximately two months.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in February 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

While the RO phrased the issues certified for appeal as entitlement to DIC benefits, namely accrued benefits, death pension, and service-connected death compensation, the Board has rephrased the issue of appeal as the determination of whether the appellant may be recognized as the Veteran's surviving spouse in order to establish her eligibility to receive such benefits, as this is the threshold determination (and current bar to benefits) that must be resolved before addressing the merits of the appellant's DIC claim. 


FINDINGS OF FACT

1.  The appellant married the Veteran approximately two months prior to his death, as reflected in a valid marriage certificate issued by the state of Arizona.

2.  The marriage certificate purportedly documenting the Veteran and appellant's marriage in Mexico, twelve months prior to his death, is fraudulent.  



CONCLUSION OF LAW

The requirements for recognition as the Veteran's surviving spouse for the purpose of establishing basic eligibility for VA DIC benefits have not been met.  38 U.S.C.A. §§ 1310, 1311 (West 2014); 38 C.F.R. §§ 3.50, 3.54 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The appellant seeks recognition as the Veteran's surviving spouse, and related entitlement to DIC benefits, on the premise that while she married the Veteran in the United States approximately two months prior to the time of his death, the two had an earlier marriage ceremony twelve months prior to his death, performed in Mexico, after which she cohabitated with the Veteran until his death.  

VA DIC benefits are payable to a veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1311.  A "surviving spouse" is a person who had a legally recognized marriage to a veteran at the time of the veteran's death; who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation either due to the veteran's misconduct or procured solely by the veteran, without fault of the spouse; and who has not remarried.  38 C.F.R. § 3.50(b).  Further, the marriage itself must have occurred one year or more prior to the date of the Veteran's death; occurred within fifteen years of the Veteran's separation from service; or produced a child.  38 C.F.R. § 3.54(c).

In this case, the appellant does not contend that her union with the Veteran produced a child or that she married the Veteran within fifteen years of his period of service, which ended in 1971.  Further, while the appellant now contends that she was married to the Veteran for one year at the time of his death, and cohabitated with him from the date of this marriage until the time of his death, the record fails to support her contention.  

By way of background, the record reflects that during the Veteran's period of active service from 1969 to 1971, the Veteran developed Hodgkin's disease (lymphoma) and received related treatment during service, after which he received a medically-related discharge based on his impaired health.  The record further reflects that beginning in approximately 1997, the Veteran underwent related surgeries and treatment for various manifestations and metastasizations of his lymphoma, including his service-connected esophageal and rectal cancer, which ultimately culminated in his death in August 2006.  Indeed, the Veteran's death certificate reflects his cause of death as metastatic esophageal cancer, with Hodgkin's lymphoma listed as a contributing cause of death, and a December 2008 rating decision deemed his cause of death to be service connected.  Thus, should the appellant prevail in her appeal and be recognized as the Veteran's surviving spouse for the purposes of DIC benefits, she would be awarded compensation for the Veteran's cause of death, as well as eligibility for Dependents' Educational Assistance benefits.  

While the Veteran has been in receipt of VA benefits since service, the record fails to reflect any previous marriages or children, as the Veteran did not report any such dependents until July 2006, when the appellant completed and submitted a VA dependency form in which she reported her June 2006 marriage to the Veteran, attaching a marriage certificate issued by the state of Arizona reflecting a marriage date of June 2, 2006.  Indeed, a June 4, 2006 VA treatment record reflects that the Veteran, who was in VA inpatient care, married the appellant in a ceremony performed "yesterday" at the VA Medical Center (VAMC).  The Veteran died in August 2006 while in hospice care, and in August 2007, the appellant filed an application for DIC benefits, at which time she again reported her sole marriage to the Veteran as having occurred in June 2006.

In February 2008, the RO issued a decision informing the appellant that she was ineligible for DIC benefits based on the brevity of her marriage to the Veteran and their lack of cohabitation.  Thereafter, in November 2008, the appellant submitted a marriage certificate, purportedly issued by the Mexican government, reflecting the marriage of the appellant and Veteran in Mexico in August 2005, one year prior to the Veteran's death in August 2006.  The appellant also submitted a contemporaneous statement in which she reported that she had lived with the Veteran continually since the date of this marriage in Mexico.  

Upon review of this new marital evidence, and after noting that the Veteran's VA treatment records reflected that he received VA treatment in Arizona on the date of his purported marriage in Mexico, VA officials requested that the VA Office of the Inspector General (OIG) conduct an investigation to determine the validity of the appellant's reported marital history.  In an April 2009 memorandum, an OIG special agent reported that per an interview with the Veteran's sister, the Veteran had long been enamored of the appellant, who was a co-resident of his apartment quad-plex, but the appellant did not return his affections.  However, in June 2006, the appellant agreed to marry the ailing Veteran, and this ceremony was performed at a VAMC.  The Veteran's sister further reported that the appellant and the Veteran had never cohabitated.  Further, in a printed email conversation associated with the Veteran's claims file in August 2009, the OIG special agent chronicled his efforts to determine the validity of the August 2005 Mexican marriage certificate and noted that conversations with Mexican authorities confirmed that the document was indeed fraudulent.  

Based on the foregoing, the Board determines that the appellant's assertions and purported documentation that she married the Veteran one year prior to his death in a ceremony performed in Mexico and cohabitated with him thereafter lack probative value, as the Veteran's VA treatment records, statements of the Veteran's sister, and OIG investigation results all belie the appellant's report.  Rather, the credible evidence of record indicates that the appellant married the Veteran two months prior to his death and more than fifteen years after his discharge from service, did not cohabitate with the Veteran, and bore no children as a result of this union.  Accordingly, the appellant may not qualify as the Veteran's surviving spouse for the purpose of receiving VA DIC benefits, and her appeal lacks merit.  

In a September 2016 brief, the Veteran's representative contends that "the full benefit of reasonable doubt be afforded the [appellant]."  However, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply and the appeal must be denied.


ORDER

Basic eligibility as a surviving spouse for VA DIC benefits is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


